      Case 1:17-cv-06334-PGG-SLC Document 114 Filed 04/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARC S. KIRSCHNER solely in his capacity as
 TRUSTEE of THE MILLENNIUM LENDER
 CLAIM TRUST,

                               Plaintiff,                    No. 17-cv-06334 (PGG) (SLC)
                - against -

 JPMORGAN CHASE BANK, N.A., J.P. MORGAN
 SECURITIES LLC, CITIGROUP GLOBAL
 MARKETS INC., CITIBANK, N.A., BMO
 CAPITAL MARKETS CORP., BANK OF
 MONTREAL, SUNTRUST ROBINSON
 HUMPHREY, INC., and SUNTRUST BANK,

                               Defendants.


                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law and

Declaration of Lyndon M. Tretter, executed on April 8, 2020, Plaintiff Marc S. Kirschner, solely

in his capacity as Trustee of the Millennium Lender Claim Trust (“Plaintiff”), by and through his

undersigned attorneys, will move this Court, at the Courthouse located at 40 Foley Square, New

York, New York, at a date and time to be determined by this Court, for an order pursuant to Federal

Rule of Civil of Procedure (“FRCP”) 15(a)(2) for leave to amend the complaint.

       PLEASE TAKE FURTHER NOTICE that Plaintiff is amenable to a return date convenient

for the Court and is willing to discuss with Defendants a briefing schedule acceptable to the parties

in place of the 14-day period for opposition papers, and 7-day period for reply papers, that would

otherwise apply under FRCP 6(c) and Rule 6.1(b) of the Local Rules for the United States District

Courts for the Southern and Eastern Districts of New York.
     Case 1:17-cv-06334-PGG-SLC Document 114 Filed 04/08/20 Page 2 of 2




Dated: April 8, 2020
       New York, New York
                                         WOLLMUTH MAHER & DEUTSCH LLP

                                         By:                               _

                                               David H. Wollmuth
                                               Lyndon M. Tretter
                                               Jeffrey Coviello
                                               Niraj J. Parekh

                                               500 Fifth Avenue
                                               New York, New York 10110
                                               Tel: (212) 382-3300
                                               Fax: (212) 382-0050
                                               dwollmuth@wmd-law.com
                                               ltretter@wmd-law.com
                                               jcoviello@wmd-law.com
                                               nparekh@wmd-law.com

                                         Attorneys for Plaintiff Marc S. Kirschner,
                                         solely in his capacity as Trustee of the
                                         Millennium Lender Claim Trust




                                     2
